Citation Nr: 1437466	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-26 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for patellofemoral syndrome of the right knee.

3. Entitlement to service connection for a right knee disorder other than patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to July 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran appeared and provided testimony before the undersigned in May 2013.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for a right knee disorder other than patellofemoral syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran indicated that he was exposed to the actual death or threatened death of himself and others from hostile military activity, including gun fire; and, while not specifically verified, the claimed in-service stressor is consistent with the places, types, and circumstances of his service in Kuwait in support of Operation Iraqi Freedom.

2. A VA staff psychiatrist found that the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror, and diagnosed PTSD based on the Veteran's reported in-service stressor.

3. The Veteran's patellofemoral pain syndrome of the right knee manifested during service and has persisted since service.


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5013A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304(f)(3) (2013).

2. The criteria for service connection for right knee patellofemoral pain syndrome have been met.  38 U.S.C.A. §§ 1110, 5013A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f)(3).

Effective July 13, 2010, VA amended its adjudication regulations by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  This recent regulatory change eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In this case, VA was unable to verify the Veteran's PTSD stressors because records related to them are classified.  A response from the Veteran's unit indicates that no one that served with the Veteran was still assigned to his old unit; therefore, no one was available to verify his stressors.  Service treatment records include a post deployment health assessment which indicates that the Veteran was deployed to Kuwait and that while he was not engaged in combat, he felt he was in danger of being killed.

In his stressor statements, the Veteran indicated that he believed that his life was in danger because his convoy received gunfire and his camp was bombed.  An April 2006 VA mental health assessment shows that the Veteran reported having witnessed or been confronted with an event that involved actual or threatened death or serious injury or a threat to self or others during service.  Mainly, he was in a war zone for four months in 2003 and his unit was fired upon.  He said he saw dead bodies.  The provider, a clinical nurse specialist, found that he responded with fear, helplessness, or horror.  The provider diagnosed PTSD and a VA staff psychiatrist approved of the findings.  

Accordingly, since service treatment records show that the Veteran served in Kuwait; since his claimed stressors are consistent with the places, types, and circumstances of his service in a war zone; and since his in-service stressors related to serving in a war zone have been deemed adequate by a VA psychiatrist to support a diagnosis of PTSD per the requirements of 38 C.F.R. § 3.304(f)(3), the Board finds that service connection for PTSD is warranted.

Regarding right knee patellofemoral pain syndrome, service treatment records show a diagnosis of the disorder during and at separation from service.  Further, the Veteran has alleged that the symptoms persisted subsequent to service.  Treatment records dated during the pendency of the claim show a current diagnosis of right knee patellofemoral pain syndrome.  In February 2007, a VA examiner confirmed that the Veteran's problem during and since service was patellofemoral pain syndrome, and opined that it is in no way related to his pre-service torn meniscus.  The examiner found that the patellofemoral pain syndrome was a separate problem.  Accordingly, service connection for patellofemoral syndrome of the right knee is warranted.


ORDER

Service connection for PTSD is granted.

Service connection for patellofemoral pain syndrome of the right knee is granted.


REMAND

The Veteran seeks service connection for a right knee disability other than patellofemoral pain syndrome.  A June 2012 VA examination report shows a diagnosis of degenerative joint disease of the right knee.  The examiner provided an etiology opinion for this diagnosis but the Board finds that the rationale is not adequate for rating purposes.  Accordingly, a remand is warranted to schedule a VA examination to determine the etiology of right knee disabilities other than patellofemoral pain syndrome.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records, if any, and associate them with the claims file.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of all right knee disabilities other than patellofemoral pain syndrome.  The claims file and copies of pertinent records on Virtual VA and VBMS must be provided to the examiner for review.  The examiner must indicate review of these items in the examination report.

All indicated tests must be conducted and the examiner should identify all right knee disorders diagnosed since June 2006.

With respect to each disorder present, other than patellofemoral pain syndrome, the examiner should indicate whether the disorder clearly and unmistakably existed prior to service and if so, whether it was clearly and unmistakably not aggravated by service.

The examiner should address the March 2000 entrance examination, which does not note a current right knee disability or residuals from the pre-service right knee surgery; the August 2000 service treatment record, which states that the Veteran's right knee was fully healed and that he was fit for service; and the December 2003 service treatment record, which indicates that the Veteran's right knee had not completely healed prior to service.

In so discussing the above pre-existence and aggravation-if necessary-the examiner should clearly indicate the clear and unmistakable evidence supporting his/her conclusions.

If however, the examiner cannot clearly and unmistakably determine that the Veteran's current right knee disorder pre-existed military service, the examiner must take as conclusive fact that the Veteran's right knee was sound on entrance into the military.

After presuming such, if appropriate, the examiner should opine whether the currently-diagnosed right knee disorder more likely, less likely or at least as likely as not is due to or the result of military service.

A clear rationale for all opinions and a discussion of the facts and medical principles involved shall be provided.   If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. The RO should ensure that all development has been completed and that all opinions are adequate for rating purposes.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford him a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


